Citation Nr: 1727979	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  09-33 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral Achilles tendon rupture as secondary to a service-connected disability.

2.  Entitlement to an evaluation in excess of 20 percent for hepatitis C prior to March 7, 2013, and in excess of 40 percent thereafter.

3.  Entitlement to an initial compensable evaluation for non-Hodgkin's lymphoma.

4.  Entitlement to an initial evaluation in excess of 20 percent for a splenectomy.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to November 26, 2012.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to September 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008, May 2009, July 2010, and September 2010 rating decisions of Department of Veterans Affairs (VA) Regional Offices (ROs).

In March 2011, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ), and, in August 2011, the current issues were remanded to the AOJ for further evidentiary development.

In a July 2014 rating decision, the RO increased the evaluation for the Veteran's service-connected hepatitis C to 40 percent, effective March 7, 2013, and granted entitlement to a TDIU, effective November 26, 2012.  However, the RO's July 2014 actions did not constitute a total grant of either the TDIU claim or the hepatitis C claim.  Rather, the issues of entitlement to a TDIU prior to November 26, 2012, and entitlement to an evaluation in excess of 20 percent for hepatitis C prior to March 7, 2013, and in excess of 40 percent thereafter, remained before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In October 2015, the Veteran was notified of the opportunity to request another Board hearing, as the VLJ who conducted the March 2011 hearing had retired.  In December 2015, he responded by indicating that he desired an additional hearing.  Thus, in December 2015, the Board again remanded the current issues to afford the Veteran the requested hearing.  The Veteran later withdrew his hearing request.

In March 2016, the RO sent the Veteran a letter informing him that September 2015 correspondence he had submitted to express his disagreement with April 13, 2015, and April 22, 2015, letters that informed him of potential payment of fees to his former attorney had been untimely.  The March 2016 letter also informed the Veteran that he had one year from the date of the letter to appeal the decision on timeliness and included VA Form 21-0958, Notice of Disagreement, as an enclosure.  The Veteran has not, to date, returned VA Form 21-0958.  However, a May 12, 2016, Report of General Information form included in the claims file documents a telephone call with a VA employee during which the Veteran indicated that he believed an appeal related to the payment of attorney fees was pending.  A subsequent Report of General Information form, dated May 18, 2016, reflects that a VA employee called the Veteran to discuss his appeal and that the Veteran stated that he wished to continue an appeal as to the attorney fee issue, only.  The employee informed the Veteran that VA would be reviewing his case and that he would either receive a telephone call or correspondence addressing the issue of payment of attorney fees.  Unfortunately, there is no indication that the Veteran has been contacted by VA regarding that issue since then.  In light of the foregoing sequence of events, and as the issue of whether the Veteran filed timely notices of disagreement with the April 13, 2015, and April 22, 2015, decisions regarding potential payment of fees to his former attorney is not properly on appeal, the Board is referring it to the AOJ for additional action, noting that the May 2016 telephone calls took place within the one year appeal period identified in the March 2016 letter.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).


FINDING OF FACT

In May 2016, prior to the promulgation of a Board decision, the VA received notification from the Veteran indicating that he wished to withdraw the medical issues on appeal, as he was in receipt of a 100 percent combined disability rating.
CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C.S. § 7105(d)(5) (LexisNexis 2017); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.S. § 7105 (LexisNexis 2017).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a May 12, 2016, written Report of General Information, a VA employee described a telephone call during which the Veteran stated that his only claim was related to certain awards of fees to his former attorney, as he was already in receipt of a 100 percent combined disability rating.  In a May 18, 2016, written Report of General Information, a different VA employee stated that she had called the Veteran to confirm that he was withdrawing his request for a Board hearing, and that the Veteran had confirmed that he wished to withdraw both the hearing request and the medical issues on appeal.

The Board finds that the foregoing oral statements, when transcribed, became "writings" that are sufficient to satisfy the requirements for withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  In so finding, the Board acknowledges that the Veteran has, on the other hand, expressed continuing disagreement with two previous awards of attorney fees.  However, as was discussed in the Introduction, the issue of whether the Veteran filed timely notices of disagreement with April 13, 2015, and April 22, 2015, decisions regarding potential payment of fees to his former attorney is not currently before the Board and has been referred to the AOJ for appropriate action.  Regarding those claims that are before the Board, there remain no allegations of errors of fact or law for appellate consideration in light of the Veteran's withdrawal of the appeal.  Thus, the Board does not have jurisdiction to review those claims, and they are dismissed.


ORDER

The issue of entitlement to service connection for bilateral Achilles tendon rupture as secondary to a service-connected disability is dismissed.

The issue of entitlement to an evaluation in excess of 20 percent for hepatitis C prior to March 7, 2013, and in excess of 40 percent thereafter, is dismissed.

The issue of entitlement to an initial compensable evaluation for non-Hodgkin's lymphoma is dismissed.

The issue of entitlement to an initial evaluation in excess of 20 percent for a splenectomy is dismissed.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) prior to November 26, 2012, is dismissed.




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


